Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 13-17, and 20-31 is indicated because the prior art of record does not show or suggest a second induction heating unit including an induction heating element having a first section and a second section, wherein in an operating status the first section of the induction heating element of the second induction heating unit extends at least essentially within the second principal plane of orientation and the second section of the induction heating element of the second induction heating unit extends at least essentially within the third principal plane of orientation as recited in claims 13-17; the induction cooktop device comprises a second induction heating unit which includes an induction heating element having a first section and a second section, wherein in an operating status the first section of the induction heating element of the second induction heating unit extends at least essentially within the second principal plane of orientation and the second section of the induction heating element of the second induction heating unit extends at least essentially within the third principal plane of orientation as recited in claims 20-24; and the step of subjecting a first section of an induction heating element of an induction heating unit to a force component perpendicular to a principal plane of orientation of the induction heating unit as recited in claims 25-31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 27, 2022